        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 1 of 12




                            UNITED STATE DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                         Case No. 21-cr-30 (DWF/TNL)

               Plaintiff,

 v.                                                           ORDER

 Jess Robert Bohlman,

               Defendant.


 Ruth S. Shnider, Assistant United States Attorney, United States Attorney’s Office, 300
 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the Government); and

 James S. Becker, Assistant Federal Defender, Office of the Federal Defender, 300
 South Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant).


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following pretrial motions:

          1. Government’s Motion for Discovery Pursuant to Federal Rules of Criminal
             Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (ECF No. 9);

          2. Defendant’s Motion for Pretrial Disclosure of 404 Evidence (ECF No. 20);

          3. Defendant’s Pretrial Motion to Compel Attorney for the Government to
             Disclose Evidence Favorable to the Defendant (ECF No. 21);

          4. Defendant’s Pretrial Motion for Discovery and Inspection (ECF No. 22);

          5. Defendant’s Motion for Early Disclosure of Jencks Act Material (ECF No.
             23);

          6. Defendant’s Pretrial Motion for Government Agents to Retain Rough Notes
             and Evidence (ECF No. 24); and



                                           1
          CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 2 of 12




             7. Defendant’s Pretrial Motion to Disclose and Make Informant Available for
                Interview (ECF No. 25).

         A hearing was held on June 9, 2021. (ECF No. 38.) Assistant United States

Attorney Ruth S. Shnider appeared on behalf of the United States of America

(“Government”). Assistant Federal Defender James S. Becker appeared on behalf of

Defendant Jess Robert Bohlman (“Defendant”). Based upon the record, memoranda, and

oral arguments of counsel, IT IS HEREBY ORDERED as follows:

    1. Government’s Motion for Discovery Pursuant to Federal Rules of Criminal

Procedure 16(b), 12.1, 12.2, 12.3 and 26.2 (ECF No. 9) is GRANTED.

         This motion seeks discovery available under Federal Rules of Criminal Procedure

12.1, 12.2, 12.3, 16(b), and 26.2, as well as the establishment of deadlines for the disclosure

of expert witnesses. There was no objection by Defendant to the Government’s motion,

including to the Government’s proposed deadlines for the disclosure of expert witnesses.

(See Tr. 1 5:3-22, ECF No. 41.)

         Consistent with the Government’s proposal (see Gov’t’s Resp. to Def.’s Pretrial

Mots. (“Gov’t’s Resp.”) at 2, ECF No. 29), no later than 30 days prior to trial, the parties

shall make their principal expert disclosures, and, no later than 10 days prior to trial, the

parties shall make any rebuttal expert disclosures. See Fed. R. Crim. P. 16(a)(1)(G),

(b)(1)(C).




1
  Although the transcript has been temporarily sealed to allow for the process of redacting any personal identifiers,
see generally D. Minn. LR 5.5, any notice of intent to request redaction was due July 1, 2021, and no such notice
was filed. (ECF No. 41.)

                                                          2
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 3 of 12




   2. Defendant’s Motion for pretrial Disclosure of 404 Evidence (ECF No. 20) is

GRANTED IN PART and DENIED IN PART.

       Defendant requests the Court order the Government to disclose immediately all

“bad act” or “similar course of conduct” evidence it intends to introduce at trial pursuant

to Rule 404 of the Federal Rules of Evidence. (ECF No. 20 at 1.) Defendant notes, “Rule

404(b) requires reasonable notice upon request of the defendant.” (Id.)

       The Government acknowledges its obligations under Rule 404(b) and states it

“intends on complying with those obligations.” (Gov’t’s Resp. at 1.) The Government

also notes that the rules surrounding Rule 404(b) do not apply to acts that are “‘inextricably

intertwined’ with the charged offense itself.” (Id. at 2.) It recommends that the Court

order 404(b) disclosures be made no later than 14 days before trial. (Id.) At the hearing,

Defendant agreed to disclosures 14 days before trial. (Tr. 6:5-12.)

       Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that

is extrinsic to the charged offense . . . .” United States v. Ruiz-Chavez, 612 F.3d 983, 988

(8th Cir. 2010). It does not apply to intrinsic evidence. Id.; see also United States v. Beltz,

385 F.3d 1158, 1162 (8th Cir. 2004) (“Evidence that is relevant to the crime charged is not

other crimes evidence.”). “Evidence of other wrongful conduct is considered intrinsic

when it is offered for the purpose of providing the context in which the charged crime

occurred.” Ruiz-Chavez, 612 F.3d at 988 (quotation omitted).

                                              3
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 4 of 12




       Moreover, Rule 404(b) does not require that the Government “disclose directly or

indirectly the names and addresses of its witnesses, something it is currently not required

to do under [Fed. R. Crim. P.] 16.” Fed. R. Evid. 404(b) advisory committee’s notes, 1991

Amendments; see United States v. Polk, 715 F.3d 238, 249 (8th Cir. 2013); United States

v. Hamilton, 452 F.2d 472, 479 (8th Cir. 1971); see also United States v. Miller, 698 F.3d

699, 704 (8th Cir. 2012) (“In 1975, Congress amended Rule 16 to eliminate a requirement

that the government disclose its witnesses prior to trial.”).

       Therefore, consistent with the Government’s proposal, no later than 14 days prior

to trial, the Government shall provide “reasonable notice” of all “extrinsic” evidence then

known to the Government that the Government intends to offer within the purview of Fed.

R. Evid. 404(b). Defendant’s motion is otherwise denied. If the Government subsequently

discovers additional extrinsic evidence, it shall provide reasonable notice of such evidence

as soon as practicable after such discovery. See Fed. R. Evid. 404(b)(3)(C).

   3. Defendant’s Pretrial Motion to Compel Attorney for the Government to Disclose

Evidence Favorable to the Defendant (ECF No. 21) is GRANTED IN PART and

DENIED IN PART.

       Defendant seeks disclosure of evidence favorable to him under Brady v. Maryland,

373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny. (ECF

No. 21 at 1.) Defendant specifically asks the Court to order the Government to “review

the files of all agencies involved in the case to determine whether any additional

exculpatory material exists,” that it disclose any such material, and “further direct all law

enforcement agencies involved in any way with this case and its underlying investigation

                                              4
         CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 5 of 12




[to] disclose all exculpatory materials.” (Id. at 2.) Defendant also requests that the

Government’s disclosures include: statements of any indicted or unindicted witnesses

which either exculpate Defendant or contradict the statement of other witnesses; reports of

interviews relating to any such statements; prior convictions of prospective Government

witnesses; any offers or promises made to prospective Government witnesses; photographs

used by Government agents in its investigation to identify Defendant; and identification

information related to Defendant. (Id.)

        The Government responds that it is aware of and will continue to comply with its

discovery obligations under Brady, Giglio, and their progeny. (Gov’t’s Resp. at 2.) It

objects to Defendant’s requests to the extent they go beyond those discovery obligations.

(Id.)

        “The Due Process Clause of the Fifth Amendment requires the government to

disclose to the accused favorable evidence that is material to guilt or punishment.” United

States v. Dones-Vargas, 936 F.3d 720, 722 (8th Cir. 2019) (citing Brady, 373 U.S. at 87).

Further, “[t]he [Supreme] Court has extended Brady protection to witness-credibility

evidence when the reliability of the witness ‘may well be determinative of guilt or

innocence.’” United States v. Sigillito, 759 F.3d 913, 930 (8th Cir. 2014) (quoting Giglio,

405 U.S. at 154); see also United States v. Whitehill, 532 F.3d 746, 753 (8th Cir. 2008)

(“Brady applies to exculpatory and impeachment evidence, whether or not the accused has

specifically requested the information.” (citations omitted)). “One reason for this extension

to witness-credibility evidence is because exposure of a witness’s motivation in testifying

is a proper and important function of the constitutionally protected right of cross-

                                             5
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 6 of 12




examination.” Sigillito, 759 F.3d at 930 (quotation omitted). The Eighth Circuit Court of

Appeals “ha[s] determined that witness motivations, like the payment of money as an

incentive to change testimony, fall within the Brady disclosure requirement.” Id. (citing

United States v. Librach, 520 F.2d 550, 554 (8th Cir. 1975)). “Furthermore, the prosecutor

must disclose the possibility of a reward that gives the witness a personal stake in the

defendant’s conviction.” Id. (citing United States v. Bagley, 473 U.S. 667, 683 (1985)).

       Nevertheless, “[a] federal criminal defendant generally has no right to know about

government witnesses prior to trial.” Polk, 715 F.3d at 249 (quotation omitted); see

Hamilton, 452 F.2d at 479 (“The request for statements of witnesses not to be called at trial

is merely another way of determining whether the co-conspirators named in the indictment

would be witnesses at trial, . . . [and] the identity of witnesses is information the

government is not normally required to supply to the criminal defendant.” (quotation

omitted)); United States v. Wisman, No. 4:06CR0036 DJS/TCM, 2006 WL 587601, at *2

(E.D. Mo. March 9, 2006) (“The statements of a non-witness are not discoverable.”).

       Defendant’s motion and request for information, including statements regarding

indicted and unindicted witnesses interviewed, is granted in part to the extent that the

Government shall comply fully with its obligations under Brady, Giglio, and their progeny

and disclose all exculpatory and impeachment evidence as well as Jencks Act and Federal

Rule of Criminal Procedure 26.2 materials. If the Government subsequently discovers

additional exculpatory or impeachment evidence, it shall disclose such evidence as soon as

practicable after such discovery. While the Court is not ordering the Government to

disclose Jencks Act materials early, see 18 U.S.C. § 3500(b); United States v. Green, 151

                                             6
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 7 of 12




F.3d 1111, 1115 (8th Cir. 1998), the Court encourages the parties to disclose such materials

no later than three days before trial. See infra ¶ 5.

       To the extent Defendant seeks discovery and disclosures outside the Government’s

obligations under these authorities or seeks materials that have already been produced, such

request is denied. See United States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000)

(“Criminal defendants do not have a general constitutional right to discovery.”). Further,

to the extent Defendant seeks the statements of non-testifying witnesses not otherwise

encompassed within the Government’s disclosure obligations, these requests are likewise

denied. See Hamilton, 452 F.2d at 479; Wisman, 2006 WL 587601, at *2.

   4. Defendant’s Pretrial Motion for Discovery and Inspection (ECF No. 22) is

GRANTED IN PART and DENIED IN PART.

       Defendant generally seeks materials subject to disclosure under Rule 16(a)(1)(A)

through (G) of the Federal Rules of Criminal Procedure. (See generally ECF No. 22.) This

includes expert witness disclosures. (Id. at Section A(6) (citing Fed. R. Evid. 702, 703, &

705).) Defendant further requests that, in the event the Government subsequently discovers

additional materials previously requested or ordered to be produced, that his counsel be

notified. (Id. at 2.)

       The Government responds that it has no objection to providing Rule 16 discovery

to Defendant, that it has already complied in part, and that it has “even made discovery not

required by law.” (Gov’t’s Resp. at 2.) It states that in the event it comes into possession

of additional discoverable materials “it will continue to abide by its disclosure obligations.”

(Id.) It objects to any order which exceeds the requirements of Rule 16. (Id.)

                                              7
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 8 of 12




       Defendant’s motion is granted to the extent that responsive information subject to

disclosure under Rule 16(a)(1)(A) though (F) remains in the Government’s control and has

not yet been produced. Defendant’s motion is further granted in part to the extent his

discovery requests seek discovery and disclosures ordered produced elsewhere in this

Order or that the Government is otherwise obligated to disclose by law. The Court has

addressed expert disclosures in connection with the Government’s motion. See supra ¶ 1.

       While the Court has no reason to doubt that the Government will honor its

continuing disclosure obligations under Rule 16(c), any responsive information or material

subject to disclosure under Rule 16(a)(1)(A) through (F) that subsequently comes into the

Government’s possession, knowledge, or control shall be produced in a timely fashion.

       To the extent Defendant seeks information or materials outside the Government’s

disclosure obligations under Rule 16(a)(1)(A) through (F) or that have already been

produced, his motion is denied. See Johnson, 228 F.3d at 924.

   5. Defendant’s Motion for Early Disclosure of Jencks Act Material (ECF No. 23) is

DENIED.

       Defendant seeks early disclosure of Jencks Act materials, requesting that such

materials be disclosed at least three days prior to the commencement of trial. (ECF No. 23

at 2.) The Government objects to any order requiring early disclosure but states it “will

voluntarily endeavor to disclose Jencks materials three days prior to trial.” (Gov’t’s Resp.

at 3; see also Tr. 7:8-15.)

       By its terms,

              [t]he Jencks Act does not compel the government to produce a

                                             8
        CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 9 of 12




              statement or report of a government witness until after the
              witness has testified on direct examination, after which the
              defendant may move for the production of any statements in
              the government’s possession made by that witness relating to
              the subject matter of [his] testimony.

Green, 151 F.3d at 1115; see 18 U.S.C. § 3500(b).               “Although in many cases the

government freely discloses Jencks Act material to the defense in advance of trial, the

government may not be required to do so.” Green, 151 F.3d at 1115 (quotation omitted);

accord United States v. Wilson, 102 F.3d 968, 971-72 (8th Cir. 1996). Defendant’s request

for early disclosure of Jencks Act materials is denied. While the Court is not ordering the

Government to disclose Jencks Act materials early, the Court encourages the parties to

disclose such materials no less than three days before trial.

   6. Defendant’s Pretrial Motion for Government Agents to Retain Rough Notes and

Evidence (ECF No. 24) is GRANTED.

       Defendant requests an order directing that all law enforcement agents, including any

confidential reliable informants, retain and preserve all rough notes taken and evidence

seized as part of their investigation. (ECF No. 24 at 1.) The Government does not object

to the retention of rough notes but opposes their disclosure. (Gov’t’s Resp. at 3-4.) The

Government further objects to this motion “to the extent it is a demand for a vague,

ambiguous preservation order outside the scope of Rule 16, Brady, Giglio, and the Jencks

Act.” (Id. at 4-5.)

       Defendant’s request for the retention of rough notes and evidence is granted. To the

extent that it has not already done so, the Government shall direct its agents to preserve

any rough notes and evidence pertaining to this matter. If there is a dispute about whether

                                              9
       CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 10 of 12




an item in the custody of the Government should be preserved or disposed of, counsel

should raise that matter in a specific motion.

   7. Defendant’s Pretrial Motion to Disclose and Make Informant Available for

Interview (ECF No. 25) is DENIED.

       Defendant requests that the Court order the Government to disclose the identity of

any informant(s) utilized by the Government in this case; to make any such informant(s)

available for interview by his attorneys; and to disclose the prior criminal convictions of

any such informant(s). (ECF No. 25 at 1.) The Government states that, to its knowledge,

“no informants were used in this case,” and thus Defendant’s motion should be denied as

moot. (Gov’t’s Resp. at 5.) At the hearing, the Government again stated that it had no

information to suggest there was an informant in this case. (Tr. 8:16-24.)

       “In Roviaro v. United States, the Supreme Court recognized the government’s

privilege to withhold the identity of a confidential informant.” United States v. Alcantar,

271 F.3d 731, 739 (8th Cir. 2001) (citing 353 U.S. 53, 59 (1957)). In determining whether

disclosure of an informant’s identity is required, “the threshold issue is whether the

informant is a material witness.” Carpenter v. Lock, 257 F.3d 775, 779 (8th Cir. 2001).

       “Where the witness is an active participant or witness to the offense charged,

disclosure will almost always be material to the accused’s defense.” Devose v. Norris, 53

F.3d 201, 206 (8th Cir. 1995) (footnote omitted). “In cases involving ‘tipsters’ who merely

convey information to the government but neither witness nor participate in the offense,

disclosure is generally not material to the outcome of the case and is therefore not

required.” United States v. Harrington, 951 F.2d 876, 878 (8th Cir. 1991) (citing United

                                             10
       CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 11 of 12




States v. Bourbon, 819 F.2d 856, 860 (8th Cir. 1987)); accord United States v. Lapsley,

334 F.3d 762, 764 (8th Cir. 2003) (“Consequently, disclosure is typically not required when

the informant merely conveys information to the government but neither witnesses nor

participates in the offense.” (quotations omitted)); Alcantar, 271 F.3d at 739 (government

had no obligation to reveal informant’s identity where informant did not participate in

crime charged or testify at trial). Similarly, “the identity of a ‘tipster’ whose observations

formed the basis for a search warrant but who is not a necessary witness to the facts is not

subject to compulsion.” United States v. Hollis, 245 F.3d 671, 674 (8th Cir. 2001).

       Defendant bears the burden of showing beyond mere speculation that the disclosure

of informants and cooperating individuals would be material and helpful to his case.

United States v. Roberson, 439 F.3d 934, 940 (8th Cir. 2006); Alcantar, 271 F.3d at 739.

“If a trial court orders disclosure absent a showing of materiality, it abuses its discretion.”

United States v. Bias, No. 17-cr-318(06) (SRN/FLN), 2018 WL 3336770, at *2 (D. Minn.

July 6, 2018).

       The Government has provided that it has no knowledge of the use of an informant

in this case. (Gov’t’s Resp. at 5; Tr. 8:16-24.) Additionally, Defendant has not offered

any information to show that there are any confidential informants that would be material

to the determination of his case. See Alcantar, 271 F.3d at 739 (“A defendant must

demonstrate the need for disclosure by establishing that the informant’s identity is ‘relevant

and helpful to the defense of an accused, or is essential to a fair determination of a cause.’”

(quoting Roviaro, 353 U.S. at 60-61)); see also United States v. Grisham, 748 F.2d 460,

463-64 (8th Cir. 1984) (a defendant has the burden of showing materiality, which “requires

                                              11
       CASE 0:21-cr-00030-DWF-TNL Doc. 44 Filed 08/16/21 Page 12 of 12




more than speculation that the evidence an informant may provide will be material to

overcome the government’s privilege to withhold the identity of the informant.”).

Accordingly, Defendant has not met his burden of demonstrating the need for the

disclosure of any confidential informant(s) and his motion is denied.

   8. All prior consistent orders remain in full force and effect.

   9. Failure to comply with any provision of this Order or any other prior consistent

Order shall subject the non-complying party, non-complying counsel and/or the party such

counsel represents to any and all appropriate remedies, sanctions and the like.




Date: August 16 , 2021                                  s/Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota


                                                 United States v. Bohlman
                                                 Case No. 21-cr-30 (DWF/TNL)




                                            12
